DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 05/03/2022.
Claims 35-39 are cancelled. 
43-56 claims are new. 
Claims 33-34 and 40-56 are pending in this action. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 44, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland (US 2002/0077689 A1) in view of Goren (US 2007/0173903 A1) in further view of Romem (US 2014/0206948) [previously cited].
RE. claims 33-34, Kirkland teaches a flexible sleeve for neuromuscular stimulation (abstract – “A suit of a flexible elastomeric material that fits snug to the body is used in conjunction with an electrical muscle and/or nerve stimulation device”; paragraph 0018 – “In this particular embodiment, the suit 10 is manufactured as a wrap or sleeve…”), comprising: 
a plurality of conductive wires that are each connected to an electrode (abstract - “The electrode pads are interconnected by wires…”); and
wherein the electrodes are disposed along a bottom surface of the sleeve that contacts a subject's skin when the sleeve is worn (paragraph 0005 – “One or more electrodes positioned against a person's skin applying electrical pulses to the area at which the electrode is positioned”).
Kirkland does not teach the accelerometer sensor embedded within the matrix, but Goren teaches a neurostimulation garment comprising a sensor embedded in the matrix, wherein the sensor is an accelerometer (paragraph 0020 – accelerometers 19 are housed within cuff 10, shown in figure 2, “Sensor system 18 includes one or more acceleration-measuring sensors (that is, accelerometers) 19 housed in cuff 10 (FIG. 2)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known accelerometer into the elastomeric matrix of Kirkland, as doing so would predictably result in tracking motion/position of the hand/limbs during stimulation for neurostimulation feedback.
The combined invention of Kirkland in view of Goren teaches all of the elements of the claimed invention as stated above, but does not teach the elastomeric matrix with electrode and wires embedded in the matrix, but Romem teaches a garment comprising a non-conductive elastomeric matrix (paragraph 0102 – “Garment-body 102 is typically made of elastic, non-sweating materials and is preferably tight-fitted to the designated body portions of monitored person 10”) in which the wires and electrodes are embedded (paragraph 0004 – “The sensors are embedded and/or integrated into the special garment and include electrodes for measuring clinical level ECG, preferably, having at least a 12 leads”; paragraph 0030 – “The multiple electrodes of the multi -lead ECG measuring device are embedded into the garment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of embedded electrodes/wires into an elastomeric garment as taught by Romem, into the combined invention of Kirkland in view of Goren, as doing so would predictably result in securing the device/electronics unit into the garment for an integral fit.	

Re. claim 44, Romem further teaches a fabric embedded in the elastomer (figure 1, undershirt 100).

Re. claim 53, the combined invention teaches the claimed invention except for the sleeve comprising at least 50 mass% elastomer, but it is reminded that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, as per Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). While Kirkland discloses an elastomeric material (abstract – “A suit of a flexible elastomeric material that fits snug to the body is used in conjunction with an electrical muscle and/or nerve stimulation device”), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mass % elastomer as claimed in order to form the stimulation system and stimulate a target region of interest.

Re. claim 55, Kirkland further teaches magnets or mechanical fasteners embedded into the elastomeric matrix that mate to form the sleeve (figure 3, zippers 50).  

Claims 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland (US 2002/0077689 A1) in view of Goren (US 2007/0173903 A1) in further view of Romem (US 2014/0206948)  as applied to claims above, and further in view of Bouton (WO2014089266A2).
Re. claim 45, the combined invention teaches the claimed invention except electrodes comprising electrogel discs but Bouton discloses a stimulator cuff system comprising electrogel discs (paragraph 0008 – discloses electrogel discs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of electrogel discs as taught by Bouton into the combined invention in order to “provide enhanced electrical contact as well as keep cuff adhered to the skin during stimulation-induced movement” (paragraph 0008).

Re. claim 46, the combined invention teaches the claimed invention except flexible fingers extending from a connector, but Bouton discloses that it is known to incorporate a connector with flexible fingers (figure 5, connector 530 with plurality of fingers extending). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexile fingers of Bouton into the combined invention in order to provide connection to a signal processor (paragraph 0048). 

Re. claim 47, Bouton further teaches wherein the electrodes are spaced apart along the length of the flexible fingers (paragraph 0051 – “the etched circuit layer illustrated in FIG. 6 may include electrodes 640 that are approximately 12 mm in diameter (not counting the ear) and spaced 15 mm apart”).

Re. claim 48, Bouton further teaches wherein the flexible fingers extend in the same direction away from the connector (figure 6).

Re. claim 49, Bouton further teaches wherein the wherein the elastomeric substrate comprises a flexible substrate that comprises holes that allow for air and moisture to pass through the sleeve (drilled holes 527).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkland (US 2002/0077689 A1) in view of Goren (US 2007/0173903 A1) in further view of Romem (US 2014/0206948)  as applied to claims above, and further in view of Heath (US 4419998 A).
Re. claim 50, the combined invention teaches the claimed invention except charge dispersing plates disposed between the wires and the electrodes, but Heath teaches that it is known for electrodes to comprise charge dispersing plates shown in figure 4 (figure 4, electrode element 33 contains a conductive plate 71 used for current distribution for RF dispersion, column 15, lines 19-36), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known charge dispersion plate of Heath into the combined invention in order to provide stimulation pulses to the target region of interest.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkland (US 2002/0077689 A1) in view of Goren (US 2007/0173903 A1) in further view of Romem (US 2014/0206948)  as applied to claims above, and further in view of Stanley (US 20100318009 A1).
Re. claim 52, the combined invention teaches the claimed invention except the elastomeric matrix comprises silicone, but Stanley discloses a therapeutic stimulation glove device made of elastomeric silicone (paragraph 0091 – discloses known technique of using flexible elastomeric materials such as silicone for stimulation systems). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of silicone into the combined invention in order to form the stimulation system and stimulate a target region of interest.

Response to Arguments
Applicant’s arguments, see filed 05/03/2022, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection of 01/28/2022 has been withdrawn. 
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. The addition of the reference as taught by Romem (US 2014/0206948) discloses the known technique of embedding wires, sensors and electrodes as disclosed in paragraph 0004 and 0030 described above, “The sensors are embedded and/or integrated into the special garment and include electrodes for measuring clinical level ECG, preferably, having at least a 12 leads”; paragraph 0030 – “The multiple electrodes of the multi -lead ECG measuring device are embedded into the garment”, as well as Goren (US 2007/0173903 A1) which discloses accelerometers housed within the cuff, satisfying an embedded element. New claims 43-56 are rejected/objected to as described above.  

Allowable Subject Matter
Claims 40-43 are allowed.
Claims 43, 51, 54 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to anticipate and/or render obvious to the allowed claims as they do not disclose a method of cutting the sheet to fit an individual patient such that the electrical connections from the side of the sheet to the electrodes are not disrupted, adding an elastomer precursor into a mold to encase wires, electrodes, or contacts, and curing the elastomer precursor, shore hardness and a high thermal capacity material mixed in the elastomeric matrix.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792